Citation Nr: 1333107	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-35 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1972.  This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2007, the Veteran and his spouse provided testimony at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the proceeding is of record.  In February 2013, the Veteran and his spouse provided testimony at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When the case was most recently before the Board in June 2013, it was remanded for development.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA

The Board previously referred claims of entitlement to service connection for a heart disability and skin cancer to the Agency of Original Jurisdiction (AOJ).  There is no indication from review of the record before the Board that these issues have been adjudicated by the AOJ.  Therefore, they are again referred to the AOJ for appropriate action.


REMAND

The Veteran has a pending claim of service connection for a hearing loss disability.  The report of an April 2009 VA examination indicates that the Veteran's tinnitus is a symptom associated with his hearing loss.  Therefore, the Board finds the hearing loss disability claim is inextricably intertwined with the issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the hearing loss disability claim must be developed and adjudicated before the Board decides the tinnitus claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all indicated development and then adjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  It should inform the Veteran of his appellate rights with respect to the decision.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                     (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

